Citation Nr: 0033953	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-17 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for residuals of 
injury to 4th and 5th fingers of the right hand (major) 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1948 to 
July 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Los Angeles, California wherein the RO continued the 10 
percent evaluation for the veteran's service-connected right 
hand disability.

In his substantive appeal, received in August 1999, the 
veteran elected to appear personally at a hearing before a 
Veterans Law Judge at the RO.  In correspondence submitted in 
November 1999, he withdrew the hearing request.

The veteran provided testimony at a personal hearing before a 
Hearing Officer in January 2000, a transcript of which has 
been associated with the claims file.

The case has been forwarded to the Board for appellate 
review.


FINDING OF FACT

The probative evidence shows that the manifestations of the 
veteran's right hand disability are reflective of limited 
motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of an injury to the 4th and 5th fingers of the right 
hand have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. §§  4.7, 4.71a, Diagnostic Code 5223 (2000).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

According to the pertinent evidence of record, the veteran 
sustained injury to the right hand in July 1949 aboard a ship 
in route to Japan.  In December 1950 he was granted service-
connected for residuals of injury to the right hand and 
assigned a zero percent disability evaluation.  Service 
connection was granted on the basis of examination, which 
revealed a scar on the palmar side of the right ring finger, 
which extended from the distal joint down to the basal joint.  
There was also some limitation of motion of the distal joint 
of the finger, but he was able to bend the other joints of 
the finger very well.

The RO re-evaluated the veteran's right hand disability in 
February 1951 and assigned 10 percent for residuals of injury 
to right hand, analogous to favorable ankylosis of the ring 
and little fingers, major.  This was based on re-examination 
of his right hand in January 1951, which revealed a thick 
scar involving the tendon of the ring finger, with partial 
ankylosis of distal interphalangeal joint.  There was also 
marked atrophy of muscles of the ring and little fingers.

A private medical report dated in December 1998 revealed the 
veteran had a deformity of the right 4th finger with 
contraction at the 4th distal interphalangeal (DIP).  
Amputation was recommended.  However, he declined any such 
amputation.  The physician noted that he was a right-handed 
bowler and piano player.

In January 1999 private medical records showed treatment for 
the trigger finger (second digit).  There was no notation of 
treatment for the service-connected 4th or 5th fingers.

In February 1999 the veteran filed a claim for an increased 
disability evaluation for his service-connected right hand 
disability.  He stated that he had consulted a physician 
about excessive pain in his right hand due to his service-
connected disability.  He further stated that he was being 
treated with Cortisone shots and was told that the other 
alternatives were permanently straightening the ring finger, 
which would result in loss of gripping function, or removal 
of the ring and little fingers on the right hand.

In April 1999 the RO denied the veteran's claim for an 
increased disability evaluation and continued the evaluation 
for injury residuals of the right ring and little fingers at 
10 percent.  The basis for the denial was that the medical 
evidence showed that neither the right ring finger nor right 
little finger exhibited disability greater than favorable 
ankylosis.

The veteran filed a timely notice of disagreement with the 
RO's determination.  He contended that his injuries were 
severe enough to allow an increased evaluation.  He stated 
that in January 1999 the physician mistakenly recorded that a 
steroid injection was given to the trigger finger of the 
right hand, but it was in fact injected in the right 4th 
digit.  He further stated that steroids were given to 
decrease the severity of the pain in the 4th and 5th digits.  
He also stated that even though he had bowled and played the 
piano, it was with a disability due to injury and marked 
contraction of the 4th and 5th fingers of the right hand.

A September 1999 VA examination of the veteran shows that his 
medical records were reviewed.  During the examination he 
reported that he developed new pain in 1999.  He stated that 
the pain occurred primarily at the base of the 4th finger.  
The pain was relieved by medication, which he took on 
alternate days.  He stated that Cortisone injections had 
helped.  He denied redness, warmth and swelling in the hand.  
He also stated that he previously experienced no feeling in 
the right 4th finger.  He denied weakness, fatigue and lack 
of endurance in the hand.  He stated that he played the piano 
until several months before; and, he last worked 4 years 
earlier as a milk deliveryman with his own franchise.

Examination of the upper extremities revealed the veteran is 
right-handed.  His right grip was 50/33 (pounds), on the 
first and second attempts.  His left grip was 84/71 (pounds).  
He was able to make a fist, except for the right 4th and 5th 
fingers.  The right 4th fingertip came within 3 millimeters 
of the transverse fold of the palm.  The 5th came within 3 
millimeters of the palm ventrally and 10 millimeters 
dorsally.  He performed opposition on the left but with 
difficulty with the 4th and 5th fingers on the right. 

The right ring finger showed DIP flexion was 90/90 degrees.  
There was a flexion contracture at 90 degrees with 
enlargement of the joint and nodularity.  The proximal 
interphalangeal (PIP) joint flexion was actively 60/ 100 
degrees, and passively 90/100 degrees.  The limited motion 
appeared to be due primarily to stiffness and weakness, 
mainly stiffness.  Metacarpal phalangeal joint (MP) flexion 
was 80/90 degrees, actively, and 90/90 degrees passively.  It 
was noted that there was no pain, lack of endurance, fatigue 
or incoordination.

The right little finger showed DIP flexion was 10/90 degrees 
actively, 45/90 degrees passively.  PIP flexion was 60/100 
degrees, actively and 90/100 degrees passively.  The MP 
flexion was 90/90 degrees.  The limited motion appeared 
primarily due to stiffness.  There was noted enlargement of 
the ventral 4th pad on the right.  The examiner noted that 
there was significant limitation in motion of the DIP and the 
veteran can barely flex the DIP at all, actively.  The PIP 
flexion was also limited to 60/100 degrees while the PIP 
flexion happens to be normal.  The examiner further noted 
that again, the limited motion appeared to be on the basis of 
stiffness rather than pain.  

There was a ventral scar on the 4th finger, which was 2 to 3 
centimeters.  There was no tenderness of the scar, no keloid, 
ulcer, inflammation or underlying tissue loss noted on the 
scar.

The diagnoses were residuals of injury to the right 4th 
(ring) and 5th (little) fingers and right hand 
osteoarthritis.


The examination further revealed the veteran had mild 
weakness of the right wrist.  There were fatigue and 
stiffness.  The veteran could not fully approximate the 4th 
and 5th right fingers to the transverse fold of the palm.  

Regarding functional capacity in the hand, the examiner noted 
that the veteran seemed to indicate that he had little 
difficulty with basic movement.  He was able to tie his 
shoelaces, fasten buttons, pick up a piece of paper and tear 
it with the affected hand, pick up a pen and grasp it tight.  
With respect to other activities, the veteran was able to 
push, pull, twist, probe, write and touch.  However, the 
examiner noted that grasping was difficult in the right hand 
due to injury.  He further noted that he could not separate 
the degree of limitation imposed by the previous hand injury 
from that imposed by the osteoarthritis.

The examiner noted that the veteran was a former milkman who 
sold his franchise four years prior.  He further noted that 
he incurred severe penetrating trauma to his right hand, 
primarily to the lateral fingers, when his hand was slashed 
against an open can.  He underwent a total of 4 surgeries.  
He stated that the veteran was doing well until this year 
when he noticed pain in the base of his 4th right finger.  
The veteran described pain, but no weakness.

Moreover, the examiner noted that the affect of the veteran's 
condition on his occupation was relatively moot, and the 
affect on his daily activities is mild, although he had 
enough pain that he had to take a cortisone injection four 
months before.

X-rays taken in September 1999 revealed erosion of the heads 
and necks of the 3rd and 4th proximal phalanges.  There was 
narrowing of the 2nd through 5th proximal and distal 
interphalangeal joint spaces.  Extension deformity was 
present at the 4th proximal interphalangeal joint and there 
was flexion deformity of the 4th distal interphalangeal 
joint.  The diagnosis was observations consistent with 
osteoarthritis.

At his personal hearing in January 2000, the veteran 
testified that he had sporadic pain in his right hand.  He 
stated that he could not truthfully say that he had 
limitations with his hand as far as lifting or gripping 
because he used his left hand more than his right.  He 
further stated that he took over-the-counter pain medication 
when he had pain.  He reported that he was given a cortisone 
shot for pain instead of having his fingers amputated.  
Hearing Transcript (Tr.)., p. 2.  He stated that he 
experienced pain about twice a day, which lasted 5 to 10 
minutes.  

The Hearing Officer noted that the veteran's 4th and 5th 
fingers were permanently bent almost 90 degrees, and the 
veteran stated that they never straightened out.  The veteran 
stated that he could grasp with his right hand.  He further 
stated that if there were no pain present, he could pick up 
anything.  Tr., p. 5.  He testified that he had no grip with 
his right ring finger.  He further testified that he could 
not make a fist using his ring finger without pushing the 
finger over and holding it.  He stated that he had had no 
pain in his right hand for about 45 years until 1998 or 1999.  
Tr., p. 6.  He further stated that when he was on medication, 
his hand functioned fine.  He stated that he took pain 
medication before reporting for the VA examination.  Tr., p. 
7.  He stated that without medication, it hurt even when he 
clapped his hands.  Tr., p. 8.  He also stated that he was 
still able to play the piano if he took pain medication.  
Tr., p. 9.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2000).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2000).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

The ratings for Diagnostic Codes 5220 through 5223 apply to 
favorable ankylosis or limited motion permitting flexion of 
the tips of the fingers to within 2 inches (5.1 centimeters) 
of the transverse fold of the palm.  Limitation of motion of 
less than 1 inch (2.5 centimeters) in either direction is not 
considered disabling.  Under Diagnostic Code 5223, favorable 
ankylosis of the ring and little fingers of the major or 
minor hand warrants a 10 percent evaluation.




Degenerative (traumatic) arthritis is addressed in diagnostic 
code 5003.  It states that degenerative (traumatic) arthritis 
established by X-ray findings is to be rated based on 
limitation of motion of the part affected.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2000).  When limitation of the 
part affected is noncompensable under the appropriate 
Diagnostic Code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  In 
the absence of limitation of motion, Diagnostic Code 5003 
authorizes a 10 percent rating with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, and a 20 percent rating when such involvement 
includes occasional incapacitating exacerbations.  Id.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appellant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the appellant for the actual impairment of her 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he/she should 
be compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph, an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, a full description of the effects of the 
disability upon the person's ordinary activity.  38 C.F.R. § 
4.10 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2000).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2000).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59 (2000).

Examination reports must be interpreted in light of the 
whole-recorded history of the disabling condition.  Various 
reports should be reconciled into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  If a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2 (2000).

Every element in any way affecting the probative value to be 
assigned to the evidence must be thoroughly and 
conscientiously studied in the light of the established 
policies of VA to the end that decisions will be equitable 
and just.  38 C.F.R. § 4.6 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (2000).

Analysis

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
38 U.S.C.A. § 5103A(a)(1)-(3) (as amended by the Veterans 
Claims Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 
2096 (2000)).

The Board is satisfied that all relevant facts have been 
adequately developed to their full extent, and that VA has 
met its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In 
accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
medical records and all other evidence of record pertaining 
to the history of the veteran's service-connected 
disabilities.  

The veteran has been provided a VA examination in connection 
with his claim for increased compensation benefits for his 
right hand disability, and other evidence has been obtained 
which is probative thereof.  The Board has found nothing in 
the historical record that would lead to a conclusion that 
the evidence of record is not adequate for rating purposes.

In the instant case, the RO evaluated the veteran's right 
hand disability as 10 percent disabling analogously under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5223.  That 
diagnostic code provides that favorable ankylosis of the ring 
and little fingers of the major hand warrants a 10 percent 
evaluation.  Diagnostic Code 5223 further provides that it 
applies to favorable ankylosis or limited motion permitting 
flexion of the tips to within 2 inches of the transverse fold 
of the palm.

The evidence of record shows that the veteran clearly suffers 
from limitation of motion of the right ring and littler 
fingers.  There is no evidence to establish entitlement to a 
higher rating in this instance, as service connection has 
been established for the right ring and right little fingers 
only.  In addition, the medical evidence shows that the 
fingertips of the veteran's right ring finger and right 
little finger come within 3 millimeters of the transverse 
fold of the palm.  However, PIP flexion of the right little 
finger was normal.  

Thus, the Board finds that the symptomatology associated with 
the veteran's right hand disability is consistent with a 10 
percent disability evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5223.

The Board has considered a higher evaluation under Diagnostic 
Code 5219 (unfavorable ankylosis of two digits of one hand), 
but there is no medical evidence of unfavorable ankylosis of 
either the right ring or little fingers.  In addition, there 
are X-ray findings of arthritis of the right ring and little 
fingers.  The Board has therefore considered an increased 
evaluation under Diagnostic Code 5003 (degenerative 
arthritis) and finds that the veteran is already in receipt 
of a 10 percent evaluation under the appropriate diagnostic 
code for limitation of motion.  Consequently, a higher or 
separate rating is not warranted under 38 C.F.R. § 4.71a, 
Code 5003.  Thus, an evaluation in excess of 10 percent under 
any of the above rating criteria is not warranted.

The Board notes further that an increased evaluation for the 
veteran's right hand disability under DeLuca, supra is not 
for consideration here in light of a grant of the maximum 
disability evaluation for the right ring and little fingers 
under Diagnostic Code 5223.

With respect to DeLuca, the Court held that where the 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59.  
However, it has been held that consideration of functional 
loss due to pain is not required when the current rating is 
the maximum disability rating available for limitation of 
motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The 
veteran, as discussed above, is currently in receipt of the 
maximum evaluation possible under diagnostic code 5223.

Since the 10 percent evaluation under Diagnostic Code 5223 is 
the maximum schedular evaluation, there is no basis for 
consideration of pain as a basis for a higher evaluation 
under 38 C.F.R. 4.40, 4.45, 4.49.  Johnston, supra. 


In addition, the Court has held that a separate, additional 
rating may be assigned if the veteran's right hand disability 
is manifested by a scar that is poorly nourished with 
repeated ulceration, a scar that is tender and painful on 
objective demonstration, or a scar that is otherwise 
causative of limitation of function.  38 C.F.R. § 4.118; 
Diagnostic Codes 7803, 7804, 7805 (2000).

In this case, the September 1999 VA examination disclosed the 
presence of a ventral scar on the 4th finger, it was not, 
however, reported as poorly nourished, repeatedly ulcerated, 
tender, painful, or productive of functional limitation of 
the right hand.  As such, a separate compensable disability 
evaluation for the veteran's scar is not warranted.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against his claim for an 
increased evaluation for a right hand disability.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-54 (1990).

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record, and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the veteran with the criteria under 38 C.F.R. 
§ 3.321(b)(1) for assignment of an increased evaluation on an 
extraschedular basis, but it did not grant an increased 
evaluation on this basis.

The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his right hand disability.  No 
evidentiary basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether 
they have been raised by the veteran or his representative, 
as required by Schafrath, supra.  In this case, the Board 
finds no other provision upon which to assign an increased 
evaluations.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of injury to 4th and 5th fingers of the right hand 
is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

